DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 10-11 and 21-26 were previously marked as allowable in the Office action dated 10/28/20 and the reasons remain valid. Regarding independent claims 1 and 27, prior art could not be located that taught the newly added claim amendments in combination with the other claim limitations. Claims 2-9 and 28-29 depend from claims 1 and 27 and are therefore correspondingly allowable. Most relevant prior art references have been previously made of record. Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/Examiner, Art Unit 2812